DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 15-19 have been canceled.  New claims 20-21 have been added.  Accordingly, claims 1-14, 20, and 21 are pending and under current examination.
	Applicant’s arguments filed 8/10/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.

Withdrawn Rejections and Response to Arguments

	The rejection of claims 1-14 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims canceling the indefinite claim language “or an equivalent thereof”.  Applicant’s argument to this effect is persuasive.
The rejection of claim(s) s 1-8 and 10-14 under 35 U.S.C. 102(a)(1) as being anticipated by Aubert et al. (“Nonclinical and human pharmacology of the potent and selective topical retinoic acid receptor-gamma agonist trifarotene”, British Journal of Dermatology (2018) 179, pp442-456, hereafter “Aubert”) is withdrawn in view of Applicant’s amendment to the claims.  Applicant’s argument to this effect is persuasive.  Subsequently, the rejections of claims 1-8 and 10-14 under 35 U.S.C. 103 as well as the subsequent rejection of claim 9 are withdrawn in view of the claim amendments.  New grounds of rejection necessitated by the amendments of 8/10/2022 are presented below.
It is noted that on page 5 of Remarks, Applicant argues that “Aubert lacks any teaching or suggestion of treating acne vulgaris with trifarotene from 5 to 52 weeks”.  This argument is not persuasive in view of the reference newly applied as detailed below.  


New Grounds of Rejection Necessitated by Amendments of 8/10/2022
Including New Rejections of New Claims 20 and 21, No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aubert et al. (“Nonclinical and human pharmacology of the potent and selective topical retinoic acid receptor-gamma agonist trifarotene”, British Journal of Dermatology (2018) 179, pp442-456, hereafter “Aubert”).
The instant claims are drawn to a method comprising topically administering to a subject a pharmaceutical composition comprising trifarotene or an equivalent thereof and a pharmaceutically acceptable carrier.  Claim 1 newly recites a treatment from 5 weeks to 52 weeks.
	Aubert teaches methods of treating acne using trifarotene (see “Background” of Summary and Title).  Aubert’s methods comprise a carrier (see Table 4 for instance) and may be formulated for topical application in a cream having 0.005% trifarotene for instance or 0.01% (see Summary, page 442)(limitations of claims 1, 4, 8, 10) and similarly teaches a concentration of 50 micrograms/g (see page 444, Table 1)(limitation of claims 6 and 7).  Aubert specifies daily application (see page 446, second column for instance)(limitation of claim 3) and also demonstrates treatment on the back (“trunk”)(see page 444, bottom of first column)(limitation of claims 1 and 2).  Aubert specifies anti-inflammatory efficacy in the context of lesions (see page 444, second section in first column)(limitation of claim 11) as well as in noninflammatory skin of patients with acne (page 448, column 1, last paragraph)(limitation of claim 12) and would therefore meet the claims since a product and its properties are inseparable, and Aubert further specifies acne of moderate condition (page 444, first column, last paragraph)(limitation of claims 13 and 14).  Aubert teaches both a treatment duration of 4 weeks (see summary on first page) and further includes studies lasting 6 weeks (see page 3/15, first column “In vivo topical depigmenting and antipigmenting activity” paragraph) and concludes trifarotene shows depigmentation activity on this time line (see page 449, last paragraph of second column).
	While Aubert does not specify the newly claimed treatment range of 5 to 52 weeks, Aubert provides rationale for using a treatment time frame of 6 weeks, representing an increase over Aubert’s generally disclosed 4 week treatment period.  As such, since Aubert teaches 6 weeks to be an effective treatment time, it would have been prima facie obvious to increase the treatment duration from Aubert’s generally disclosed 4 week period in order to effect desirable depigmenting and antipigmenting activity of trifarotene.  One would have been motivated to do so as part of routine inquiry and further based on Aubert’s specific demonstration of success particularly in depigmentation from this increased treatment range, including a duration of 6 weeks which is noted to lie within the instantly claimed duration range.  Moreover and further in regard to claims 20 and 21, upon increasing the treatment duration, one would have achieved the inflammatory reduction parameters instantly claimed since a process and its results are inseparable.  Since Aubert teaches the structural components encompassed in claims 20 and 21, Aubert necessarily teaches the claimed functionality.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aubert et al. (“Nonclinical and human pharmacology of the potent and selective topical retinoic acid receptor-gamma agonist trifarotene”, British Journal of Dermatology (2018) 179, pp442-456, hereafter “Aubert”) as applied to claims 1-8, 10-14, 20, and 21 above, and further in view of Mallard et al. (US 2016/0310439, hereafter “Mallard”).
The teachings of Aubert have been delineated above.  Aubert does not specify that the cream formulation disclosed is necessarily an o/w emulsion as recited in claim 9.
Mallard teaches retinoid active substances in pharmaceutical formulations and methods of use thereof for treating dermatological pathologies (see abstract, in particular) including acne (see [0004] and [0240]).  Trifarotene is particularly preferred for treating acne and other conditions (see [0253]).  The formulations may be creams or lotions wherein an emulsion is in the form of an oil-in-water emulsion (see [0126] and Mallard claims 20).
Both Aubert and Mallard are directed to methods of applying trifarotene in a formulation such as a cream for topical treatment of acne.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a particular cream which is an o/w emulsion as suggested by Mallard for a carrier formulation for trifarotene in the cream products and methods  of use thereof as taught by Aubert, with a reasonable expectation of success.  One would have been motivated to do so for good stable formula composition and incorporation into a pharmaceutically acceptable carrier as generally taught by Mallard (see [0056]) and [0126]).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617